Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 11/03/2021 and IDS filed on 2/14/2022 and 2/14/2022. 
Claims 1-21 are pending.

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/059,385, 14/310,586, 13/955,007, 13/236,221, 12/114,022, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1-21 include automatic tensioning system with magnetic coupling with ferromagnetic which not supported in  Application No. 15/059,385, 14/310,586, 13/955,007, 13/236,221, and/or 12/114,022 - Accordingly, claims 1-21 are not entitled to the benefit of the prior application. 
The current application examination is based on priority date of 11/30/2015 from Provisional Application No. 62/260,938.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 10,477,911 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented application discloses a charging kit (claims 15-20) that include limitations that correspond to the limitations of the system of claims (1-7) and article footware (claims 15-21) of the current application, wherein it is apparent that the operation of the kit of claims 15-20 of the patented application would operate in corresponding to the method of operation of claims 8-14 of the current application.

6.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,172,726. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented application discloses a kit of parts / method that correspond to the system / article of footware/ method of the current application - wherein the kit of parts of the patented application which include the footware correspond to the system and footware of the current application, wherein the limitations of the method of the patented application correspond to the limitations of the method of the current application.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1, 4-8, 11-15, and 18-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beers et al. (U.S. Pub. 2009/0273311 A1) in view of Tabata et al. (U.S. Pub. No. 2012/0187903 A1).

	As per claim 1, Beers discloses:
A system, comprising: an article of footwear with an upper, a sole structure, an interior cavity (See Figure 1 & Para [0040]-[0069]), an automated tensioning system (See Figure 1, i.e. 122 & Para [0040]-[0069]), a battery (See Figure 2, i.e. battery 286), a charging assembly (See Figure 2, i.e. coil 299), and a first sensor (See Figure 2, i.e. sensor 264 & [0075], Para [0114]); 
an external charging device configured to connect with the charging assembly in order to charge the battery of the article of footwear (See Figures 8-12 & Para [0116]-[0129]); 

wherein the charging assembly is configured to couple with the external charging device (See Para [0014], i.e. magnetic field, Para [0134], i.e. magnetic field…loop 912 & Para [0116]-[0129]).
Beers does not disclose: the charging assembly including a ferromagnetic material, wherein the charging assembly is configured to magnetically couple with the external charging device, wherein the external charging device is configured to be secured to the charging assembly of the article of footwear based on magnetic attraction between the external charging device and the article of footwear.
However, Tabata discloses: the charging assembly including a ferromagnetic material, wherein the charging assembly is configured to magnetically couple with the external charging device (See Para [0007], i.e. primary side…secondary-side…magnetic sheet…attract each other, Para [0010], Para [0037], i.e. magnetic sheet, See Figure 2-5, Para [0034]-[0082] –[Prior art Tabata discloses charging with coils, in which magnet are used with sheet into order to couple primary and secondary side correspond to the charging assembly as cited above]), wherein the external charging device is configured to be secured to the charging assembly based on magnetic attraction between the external charging device and the charging assembly (See Para [0007], i.e. primary side…secondary-side…magnetic sheet…attract each other, Para [0010], Para [0037], i.e. magnetic sheet, See Figure 2-5, Para [0034]-[0082] –[prior art Tabata include magnet in both charger and charging assembly, in order to attract for alignment and securing, therefore incorporation of Tabata into Beers, would allow the charging assembly of Beers in the footwear to include a magnet, and the charger of Beers to include a magnet to attract and align when charging]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the time of invention was made to incorporate the teaching of Tabata into the 

teaching of Beers because would allow for aligning of primary side and secondary side 

of charging modules (See Para [0007]-[0010]).

As per claim 4, Beers and Tabata discloses all of the features of claim 1 as discloses above wherein Beers also discloses wherein the external charging device includes a first component (See Figure 9 component 912 & Para [0116]-[0129]), a second component (See Figure 9 component 914 & Para [0116]-[0129]), and a Y-type cable (See Figure 9 cable 916 form y with components 908 , 912, and 914 & Para [0116]-[0129]), the Y-type cable having a first end, a second end, and a third end, wherein the first end of the Y-type cable connects to the first component, the second end of the Y-type cable connects to the second component, and the third end of the Y-type cable is configured to connect to an external power source (See Figure 9 cable 916 form y with components 908 , 912, and 914 & Para [0116]-[0129]).

As per claim 5, Beers and Tabata discloses all of the features of claim 4 as discloses above wherein Beers also discloses wherein the charging assembly is configured to connect with the first component or the second component (See Figure 9 cable 916 form y with components 908 , 912, and 914 & Para [0116]-[0129]).

As per claim 6, Beers and Tabata discloses all of the features of claim 4 as discloses above wherein Beers also discloses wherein the charging assembly includes a receiving recess configured to receive the first component, and wherein a height of the receiving recess is greater than a height of the first component (See Figures 9-13 & Para [0116]-[0129] –[Prior art housing (recess) is larger than the shoe inserted]).

As per claim 7, Beers and Tabata discloses all of the features of claim 4 as discloses above wherein Beers also discloses wherein the charging assembly includes an attractive component configured to help secure the article of footwear to the first component, and wherein the magnetic coupling between the charging assembly and the first component is configured to allow a user to remove a foot from the interior cavity of the article of footwear while the charging assembly is connected to the first component (See Figures 9-13 & Para [0116]-[0129] –[Housing discloses in Figures 9-12 secure the component , and apparent allow for the foot to be removed]).

As per claim 8, Beers discloses:
A method, comprising: obtaining an article of footwear with an upper, a sole structure, an interior cavity (See Figure 1 & Para [0040]-[0069]), an automated tensioning system (See Figure 1, i.e. 122 & Para [0040]-[0069]), a battery (See Figure 2, i.e. battery 286), a charging assembly (See Figure 2, i.e. coil 299), and a first sensor (See Figure 2, i.e. sensor 264 & [0075], Para [0114]); 
magnetically coupling an external charging device with the charging assembly in order to charge the battery of the article of footwear (See Para [0014], i.e. magnetic field, Para [0134], i.e. magnetic field…loop 912 & Para [0116]-[0129]).
	Beers does not disclose: magnetically coupling an external charging device with the charging assembly in order to charge the battery of the article of footwear, wherein the external charging device is configured to be secured to the charging assembly of the article of footwear based on magnetic attraction between the external charging device and the article of footwear.
However, Tabata discloses: magnetically coupling an external charging device with the charging assembly in order to charge the battery (See Para [0007], i.e. primary side…secondary-side…magnetic sheet…attract each other, Para [0010], Para [0037], i.e. magnetic sheet, See Figure 2-5, Para [0034]-[0082] –[Prior art Tabata discloses charging with coils, in which magnet are used with sheet into order to couple primary and secondary side correspond to the charging assembly as cited above]), wherein the external charging device is configured to be secured to the charging assembly of the article of footwear based on magnetic attraction between the external charging device (See Para [0007], i.e. primary side…secondary-side…magnetic sheet…attract each other, Para [0010], Para [0037], i.e. magnetic sheet, See Figure 2-5, Para [0034]-[0082] –[prior art Tabata include magnet in both charger and charging assembly, in order to attract for alignment and securing, therefore incorporation of Tabata into Beers, would allow the charging assembly of Beers in the footwear to include a magnet, and the charger of Beers to include a magnet to attract and align when charging]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the time of invention was made to incorporate the teaching of Tabata into the 

teaching of Beers because would allow for aligning of primary side and secondary side 

of charging modules (See Para [0007]-[0010]).


As per claim 11, Beers and Tabata discloses all of the features of claim 8 as 

discloses above wherein Beers also discloses wherein the external charging device includes a first component (See Figure 9 component 912 & Para [0116]-[0129]), a second component, (See Figure 9 component 914 & Para [0116]-[0129]), and a Y-type cable (See Figure 9 cable 916 form y with components 908 , 912, and 914 & Para [0116]-[0129]), the Y-type cable having a first end, a second end, and a third end, further comprising connecting the first end of the Y-type cable connects to the first component, connecting the second end of the Y-type cable to the second component, and connecting the third end of the Y-type cable to an external power source (See Figure 9 cable 916 form y with components 908 , 912, and 914 & Para [0116]-[0129]).

As per claim 12, Beers and Tabata discloses all of the features of claim 11 as 

discloses above wherein Beers also discloses connecting the charging assembly with the first component or the second component (See Figure 9 cable 916 form y with components 908 , 912, and 914 & Para [0116]-[0129]).

As per claim 13, Beers and Tabata discloses all of the features of claim 11 as 

discloses above wherein Beers also discloses receiving the first component in a receiving recess of the charging assembly, wherein a height of the receiving recess is greater than a height of the first component (See Figures 9-13 & Para [0116]-[0129] –[Prior art housing (recess) is larger than the shoe inserted]).

As per claim 14, Beers and Tabata discloses all of the features of claim 11 as 

discloses above wherein Beers also discloses wherein the charging assembly includes an attractive component configured to help secure the article of footwear to the first component, and wherein the magnetic coupling between the charging assembly and the first component is configured to allow a user to remove a foot from the interior cavity of the article of footwear while the charging assembly is connected to the first component (See Figures 9-13 & Para [0116]-[0129] –[Housing discloses in Figures 9-12 secure the component , and apparent allow for the foot to be removed]). 

As per claim 15, Beers discloses:
An article of footwear, comprising: an upper; a sole structure secured to the upper; an interior cavity (See Figure 1 & Para [0040]-[0069]); an automated tensioning system (See Figure 1, i.e. 122 & Para [0040]-[0069]); a first sensor operatively coupled to the automated tensioning system (See Figure 2, i.e. sensor 264 & [0075], Para [0114]); a battery operatively coupled to the automated tensioning system (See Figure 2, i.e. battery 286); and 
a charging assembly, operatively coupled to the battery (See Figure 2, i.e. coil 299), 
wherein the charging assembly is configured to connect to and couple with an external charging device in order to charge the battery (See Figures 8-12 & Para [0116]-[0129]).
Beers does not discloses: the charging assembly including a ferromagnetic material, wherein the charging assembly is configured to connect to and magnetically couple with an external charging device in order to charge the battery, wherein the external charging device is configured to be secured to the charging assembly of the article of footwear based on magnetic attraction between the external charging device and the article of footwear.
However, Tabata discloses: the charging assembly including a ferromagnetic material, wherein the charging assembly is configured to connect to and magnetically couple with an external charging device in order to charge the battery (See Para [0007], i.e. primary side…secondary-side…magnetic sheet…attract each other, Para [0010], Para [0037], i.e. magnetic sheet, See Figure 2-5, Para [0034]-[0082] –[Prior art Tabata discloses charging with coils, in which magnet are used with sheet into order to couple primary and secondary side correspond to the charging assembly as cited above]), wherein the external charging device is configured to be secured to the charging assembly based on magnetic attraction between the external charging device and the charging assembly (See Para [0007], i.e. primary side…secondary-side…magnetic sheet…attract each other, Para [0010], Para [0037], i.e. magnetic sheet, See Figure 2-5, Para [0034]-[0082] –[prior art Tabata include magnet in both charger and charging assembly, in order to attract for alignment and securing, therefore incorporation of Tabata into Beers, would allow the charging assembly of Beers in the footwear to include a magnet, and the charger of Beers to include a magnet to attract and align when charging]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the time of invention was made to incorporate the teaching of Tabata into the 

teaching of Beers because would allow for aligning of primary side and secondary side 

of charging modules (See Para [0007]-[0010]).

As per claim 18, Beers and Tabata discloses all of the features of claim 15 as discloses above wherein Beers also discloses wherein the external charging device includes a first component (See Figure 9 component 912 & Para [0116]-[0129]), a second component (See Figure 9 component 914 & Para [0116]-[0129]), and a Y-type cable (See Figure 9 cable 916 form y with components 908 , 912, and 914 & Para [0116]-[0129]), the Y-type cable having a first end, a second end, and a third end, wherein the first end of the Y-type cable connects to the first component, the second end of the Y-type cable connects to the second component, and the third end of the Y-type cable is configured to connect to an external power source (See Figure 9 cable 916 form y with components 908 , 912, and 914 & Para [0116]-[0129]).

As per claim 19, Beers and Tabata discloses all of the features of claim 18 as discloses above wherein Beers also discloses wherein the charging assembly is configured to connect with the first component or the second component (See Figure 9 cable 916 form y with components 908 , 912, and 914 & Para [0116]-[0129]).

As per claim 20, Beers and Tabata discloses all of the features of claim 18 as discloses above wherein Beers also discloses wherein the charging assembly includes a receiving recess configured to receive the first component, and wherein a height of the receiving recess is greater than a height of the first component (See Figures 9-13 & Para [0116]-[0129] –[Prior art housing (recess) is larger than the shoe inserted]).

As per claim 21, Beers and Tabata discloses all of the features of claim 18 as discloses above wherein Beers also discloses wherein the charging assembly includes an attractive component configured to help secure the article of footwear to the first component, and wherein the magnetic coupling between the charging assembly and the first component is configured to allow a user to remove a foot from the interior cavity of the article of footwear while the charging assembly is connected to the first component (See Figures 9-13 & Para [0116]-[0129] –[Housing discloses in Figures 9-12 secure the component , and apparent allow for the foot to be removed]).

Allowable Subject Matter
9.	Claims 2, 3, 9, 10, 16, and 17 would be allowable if overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHA T NGUYEN/Primary Examiner, Art Unit 2851